This is a suit in equity by appellee as complainant to cancel a contract that was entered into between appellant and appellee on the ground of fraud and for the reason that it was violative of the Uniform Sale of Securities Act. There was an answer to the amended bill of complaint which denied all the material allegations *Page 570 
thereof. Testimony was taken by complainant at the conclusion of which defendant moved to dismiss the amended bill of complaint. This motion was denied and defendant appealed.
Appellant relies on failure of the evidence to show that the contract was procured by fraud, or that it was in violation of the Florida Uniform Sale of Securities Act.
On the latter question, we are not clear, and express no opinion, but on the question of fraud, the allegations of the amended bill of complaint are sufficient. The record points to so much that on its face is irregular and off-color that we cannot reverse the chancellor on the showing made.
His judgment is therefore affirmed.
TERRELL, C. J., and WHITFIELD and CHAPMAN, J. J., concur.
THOMAS, J., agrees to conclusion.
BUFORD, J., dissents.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.